Citation Nr: 0516812	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) disability compensation benefits.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant had active military service in the Merchant 
Marines from September 1945 to December 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 determination by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2005, the appellant testified at a Travel Board 
hearing before the undersigned.  

During a May 2005 Travel Board hearing, the appellant's 
appeal was advanced on the docket.  In June 2005, the 
appellant was notified in writing that his appeal had been 
advanced on the docket.


FINDING OF FACT

The appellant was a cadet at the United States Merchant 
Marine Academy prior to September 1945; the appellant served 
in the Merchant Marine from September 1945 to December 1946; 
the appellant had no other active military, naval or air 
service.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA disability compensation benefits are not 
met. 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.7 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous. Id. It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue hinges on whether the 
appellant has requisite service.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.  

Nevertheless, the appellant was given a VCAA letter in 
November 2001.  

In October 2001, the appellant submitted a claim of service 
connection for a respiratory disorder.  In October 2002, the 
RO informed him that he was not considered to be a veteran 
for VA compensation purposes.

The appellant's DD Form 214, WD Form 79, and other service 
records are of record reveal that appellant was a cadet at 
the United States Merchant Marine Academy prior to September 
1945 (include a period from June 1945 to September 1945).  
Thereafter, he served in the Merchant Marine from 
September 1945 to December 1946.  The appellant had no other 
active military, naval or air service.  Service department 
findings "as to the fact of service in the U.S. Armed Forces 
are made binding upon VA for purposes of establishing 
entitlement to benefits."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 
3.1(d), 3.6.  In addition, laws and regulations provide that 
certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits.  See 38 C.F.R. § 3.7.

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [hereinafter Public Law 95-202], the service 
of certain groups who rendered service to the Armed Forces of 
the United States shall be considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  Pursuant to Public Law 95-202, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
active-duty consideration under that Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  Pursuant to 
those regulations, the Secretary of the Air Force eventually 
determined that the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945, would be considered active duty.  See 53 
Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945).

Although the appellant contends that he had service which 
would entitled him to eligibility for VA compensation 
benefits, the Board is bound by the service department 
findings.  As previously stated these service records show 
that the appellant was a cadet in the Merchant Marine Academy 
prior to September 1945, to include a period from June 1945 
until September 1945.  They also show that he had Merchant 
Marine Oceangoing Service from September 1945 until December 
1946.  There is no provision of law which accepts the status 
of being a cadet in the Merchant Marine Academy as valid 
active military service for VA compensation purposes.  
Additionally, his Merchant Marine Oceangoing Service falls 
outside the period set by law.  In light of the foregoing, it 
cannot be found that the veteran has basic eligibility for VA 
compensation purposes.  Here, the law is dispositive of the 
claim.  Consequently, the claim is denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In view of the fact that the appellant had no 
qualifying military service, the merits of the claim of 
service connection for a respiratory disorder cannot be 
addressed.


ORDER

The claim is denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


